                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 1 of 26




                                    1   George M. Lee (SBN 172982)
                                        SEILER EPSTEIN LLP
                                    2   275 Battery Street, Suite 1600
                                        San Francisco, California 94111
                                    3   Phone: (415) 979-0500
                                        Fax: (415) 979-0511
                                    4   Email: gml@seilerepstein.com

                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION

                                    9
                                                                   UNITED STATES DISTRICT COURT
                                   10
                                   11                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   12   CHAD LINTON, an individual; PAUL                   Case No. 3:18-cv-07653-JD
                                        MCKINLEY STEWART, an individual;
                                   13   KENDALL JONES, an individual; FIREARMS             PLAINTIFFS’ FIRST AMENDED
SEILER EPSTEIN LLP




                                        POLICY FOUNDATION; FIREARMS                        COMPLAINT FOR DECLARATORY
                                   14   POLICY COALITION; SECOND                           AND INJUNCTIVE RELIEF
                Attorneys at Law




                                        AMENDMENT FOUNDATION;
                                   15
                                        CALIFORNIA GUN RIGHTS FOUNDATION;
                                   16   and MADISON SOCIETY FOUNDATION,

                                   17                         Plaintiffs,
                                   18
                                               vs.
                                   19
                                        XAVIER BECERRA, in his official capacity as
                                   20   Attorney General of California; BRENT E.
                                        ORICK, in his official capacity as Acting Chief
                                   21
                                        of the Department of Justice Bureau of
                                   22   Firearms; and ROBERT D. WILSON, in his
                                        official capacity as Deputy Attorney General,
                                   23
                                                              Defendants.
                                   24
                                   25
                                   26          COME NOW plaintiffs CHAD LINTON, PAUL MCKINLEY STEWART, KENDALL

                                   27   JONES, FIREARMS POLICY FOUNDATION, FIREARMS POLICY COALITION, SECOND

                                   28   AMENDMENT FOUNDATION, CALIFORNIA GUN RIGHTS FOUNDATION, and


                                                                                     –1–
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 2 of 26




                                    1   MADISON SOCIETY FOUNDATION (collectively, “Plaintiffs”), by and through their
                                    2   undersigned counsel, who hereby complain and allege as follows:
                                    3
                                    4                                           INTRODUCTION
                                    5          1.      The question presented by this case is whether the State of California, through its
                                    6   chief law enforcement officers, can prevent current California residents who are not federally or
                                    7   otherwise prohibited from purchasing and possessing firearms if their previously-disqualifying
                                    8   offenses, which occurred in other states, have been vacated, and especially when their
                                    9
                                        fundamental, individual rights have been fully restored to them by courts of competent
                                   10
                                        jurisdiction in those respective states. Asked differently: In their zeal to prohibit as many
                                   11
                                        citizens from owning firearms as possible, may this State, its chief law enforcement officer, and
                                   12
                                        those responsible for the enforcement of California’s firearms laws and policies, ignore the
                                   13
                                        judgments and pronouncements of the courts of other states because they do not prefer the policy
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        outcome? The only honest, constitutionally-grounded answer to these questions must be a
                                   15
                                        resounding ‘no’.
                                   16
                                               2.      Indeed, the State has no constitutionally-permissible interest in depriving
                                   17
                                        individuals of their right to own, possess, and bear firearms for all lawful purposes, including
                                   18
                                        self-defense in their homes, when any underlying convictions were remote, non-violent in nature,
                                   19
                                        and adjudged to have been vacated or set aside in those other jurisdictions, as the alternative –
                                   20
                                        and their laws, policies, practices, and customs challenged here – violate their rights under the
                                   21
                                        Second Amendment. Moreover, the State cannot simply decide to ignore the legal judgments of
                                   22
                                        courts in other states, as such a policy violates the United States Constitution’s Full Faith and
                                   23
                                   24   Credit Clause, Privileges and Immunities Clause, and the Fourteenth Amendment’s Privileges or

                                   25   Immunities Clause.

                                   26          3.      Accordingly, Plaintiffs are bringing this challenge to the State of California’s

                                   27   laws, policies, practices, and customs, as promulgated, implemented and enforced by the

                                   28   Defendants, which refuse to honor the judgments of other states that vacated or otherwise


                                                                                        –2–
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 3 of 26




                                    1   exonerated those disqualifying convictions, and which otherwise refuse to honor the out-of-state
                                    2   restoration of an individual’s firearms rights, and to the extent that it forms the basis of the
                                    3   Department’s enforcement practices, California Pen. Code §§ 29800 and 30305 as applied.
                                    4
                                    5                                                PARTIES
                                    6          4.      Plaintiff Chad Linton is a natural person who resides in the County of Placer,
                                    7   California. Mr. Linton is a member and supporter of the Firearms Policy Coalition, Firearms
                                    8   Policy Foundation, the California Gun Rights Foundation, the Second Amendment Foundation
                                    9
                                        and the Madison Society Foundation.
                                   10
                                               5.      Plaintiff Paul McKinley Stewart is a natural person who resides in the County of
                                   11
                                        San Bernardino, California. Mr. Stewart is a member and supporter of the Firearms Policy
                                   12
                                        Coalition, Firearms Policy Foundation, the California Gun Rights Foundation, the Second
                                   13
                                        Amendment Foundation and the Madison Society Foundation.
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                               6.      Plaintiff Kendall Jones is a natural person who resides in the County of
                                   15
                                        Sacramento, California. Mr. Jones is a member and supporter of the Firearms Policy Coalition,
                                   16
                                        Firearms Policy Foundation, the California Gun Rights Foundation, the Second Amendment
                                   17
                                        Foundation, and the Madison Society Foundation.
                                   18
                                               7.      Plaintiff Firearms Policy Foundation (“FPF”) is a non-profit membership
                                   19
                                        organization incorporated under the laws of Delaware with its principal place of business in
                                   20
                                        Sacramento, California, with members residing both within and outside of this state, that serves
                                   21
                                        to defend and advance constitutional rights through charitable purposes, with a focus on the
                                   22
                                        fundamental, individual right to keep and bear arms. FPF represents these members and
                                   23
                                   24   supporters, who include California firearm retailers and consumers. FPF brings this action on

                                   25   behalf of itself, its members, supporters, who possess all the indicia of membership, and

                                   26   similarly situated members of the public.

                                   27          8.      Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a non-profit membership

                                   28   organization incorporated under the laws of Delaware with its principal place of business in


                                                                                         –3–
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 4 of 26




                                    1   Sacramento, California, with members residing both within and outside of this state, that serves
                                    2   its members and the public through direct and grassroots advocacy, legal efforts, and education.
                                    3   The purposes of FPC include defending the United States Constitution and the People’s rights,
                                    4   privileges and immunities deeply rooted in the Nation’s history and tradition, especially the
                                    5   fundamental right to keep and bear arms. FPC represents these members and supporters, who
                                    6   include California firearm retailers and consumers. FPC brings this action on behalf of itself, its
                                    7   members, supporters, who possess all the indicia of membership, and similarly situated members
                                    8   of the public.
                                    9
                                                  9.     Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a non-profit
                                   10
                                        membership organization incorporated under the laws of Washington with its principal place of
                                   11
                                        business in Bellevue, Washington. SAF has over 650,000 members and supporters nationwide,
                                   12
                                        including California. The purposes of SAF include education, research, publishing and legal
                                   13
                                        action focusing on the Constitutional right to privately own and possess firearms, and the
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        consequences of gun control. SAF brings this action on behalf of itself, its members, supporters,
                                   15
                                        who possess all the indicia of membership, and similarly situated members of the public.
                                   16
                                                  10.    Plaintiff California Gun Rights Foundation, formerly The Calguns Foundation
                                   17
                                        (“CGF”) is a non-profit membership organization incorporated under the laws of California with
                                   18
                                        its principal place of business in Sacramento, California, with members residing both within and
                                   19
                                        outside of this state, dedicated to promoting education for all of stakeholders about California
                                   20
                                        and federal firearm laws, rights and privileges, and defending and protecting the civil rights of
                                   21
                                        California gun owners. CGF represents these members and supporters, who include California
                                   22
                                        firearm retailers and consumers. CGF brings this action on behalf of itself, its members,
                                   23
                                   24   supporters, who possess all the indicia of membership, and similarly situated members of the

                                   25   public.

                                   26             11.    Plaintiff Madison Society Foundation (“MSF”) is a non-profit organization whose

                                   27   purpose is preserving and protecting the legal and constitutional right to keep and bear arms for

                                   28   its members and all responsible law-abiding citizens. MSF believes that individual constitutional



                                                                                       –4–
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 5 of 26




                                    1   rights should not be infringed to deny citizens their life, liberty, and pursuit of happiness. MSF
                                    2   is headquartered in Stanislaus County, and the majority of its members are California residents.
                                    3   The focus of MSF’s litigation efforts is challenging violations of the right to keep and bear arms.
                                    4          12.     Defendant Xavier Becerra is the Attorney General of the State of California, and
                                    5   is sued herein in his official capacity. Under Article 5, § 13 of the California Constitution,
                                    6   Attorney General Becerra is the “chief law officer of the State,” with a duty “to see that the laws
                                    7   of the state are uniformly and adequately enforced.” Defendant Becerra is the head of the
                                    8   California Department of Justice (“DOJ”). The DOJ and its Bureau of Firearms regulate and
                                    9   enforce state law related to the sales, transfer, possession, and ownership of firearms. The
                                   10   Attorney General and DOJ maintain an office in San Francisco, California.
                                   11          13.     Defendant Brent E. Orick is the Acting Chief of the DOJ’s Bureau of Firearms.
                                   12
                                        On information and belief, Defendant Orick reports to Attorney General Becerra, and he is
                                   13
                                        responsible for the various operations of the Bureau of Firearms, including the implementation
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        and enforcement of the statutes, regulations and policies regarding prohibited persons, and the
                                   15
                                        Armed Prohibited Persons System (“APPS”) program. Defendant Orick is sued in his official
                                   16
                                        capacity.
                                   17
                                               14.     Defendant Robert D. Wilson is a Deputy Attorney General for the DOJ and its
                                   18
                                        Bureau of Firearms. On information and belief, Defendant Wilson reports to both Attorney
                                   19
                                        General Becerra and DOJ Bureau of Firearms Chief Horan. Upon information and belief,
                                   20
                                        Defendant is responsible for formulation, issuance, and implementation of the policy or policies
                                   21
                                        described below which prohibit Individual Plaintiffs and others similarly situated from
                                   22
                                        purchasing or possessing firearms. Defendant Wilson is sued in his official capacity.
                                   23
                                               15.     On information and belief, all of the Defendants, and each of them, are
                                   24
                                        responsible in some manner for issuing, implementing, or enforcing the laws, policy or policies,
                                   25
                                        practices, and customs complained of herein, namely, those which prohibit or prevent a person
                                   26
                                   27   adjudicated in another state from acquiring a firearm in the State of California, where the

                                   28   underlying matter has been adjudged to be vacated, set aside, or expunged in the respective state



                                                                                       –5–
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 6 of 26




                                    1   having jurisdiction, and particularly where courts of other states have expressly restored firearm
                                    2   rights to the respective citizen.
                                    3
                                    4                                       JURISDICTION AND VENUE
                                    5             16.   This Court has jurisdiction over all claims for relief pursuant to 28 U.S.C. § 1331,
                                    6   as this action arises under the Constitution and laws of the United States. The Court also has
                                    7   jurisdiction under 28 U.S.C. § 1343(a)(3) and 42 U.S.C. § 1983, since plaintiffs seek to redress
                                    8   the deprivation, under color of the laws, statutes, ordinances, regulations, customs and usages of
                                    9
                                        the State of California, by and through its officers named herein, the rights, privileges or
                                   10
                                        immunity secured by the Constitution of the United States and by Acts of Congress providing for
                                   11
                                        equal rights of citizens or of all persons within the jurisdiction of the United States. All Plaintiffs
                                   12
                                        herein are seeking relief under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202. To the
                                   13
                                        extent that the court determines that Plaintiffs are asserting state law claims, this court has
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        supplemental jurisdiction under 28 U.S.C. § 1367(a).
                                   15
                                                  17.   Venue is proper under 28 U.S.C. § 1391, as the venue rules of this State
                                   16
                                        specifically would permit this action to be filed in San Francisco, since the Attorney General and
                                   17
                                        California Department of Justice maintain an office within this Division; Cal. Code of Civ. Pro. §
                                   18
                                        401(1).
                                   19
                                   20
                                                        BACKGROUND AND FACTS COMMON TO ALL COUNTS
                                   21
                                                                               Plaintiff Chad Linton
                                   22
                                                  18.   Plaintiff Chad Linton is a life-long permanent resident of California, having been
                                   23
                                   24   born and raised here.

                                   25             19.   On or about August 20, 1987, while young plaintiff Linton was enlisted and

                                   26   serving in the U.S. Navy, and stationed in the State of Washington, he made an error in

                                   27   judgment. While on a motorcycle, driving intoxicated, and hurrying back to his base at Whidbey

                                   28   Island Naval Air Station, traveling at a high rate of speed, he travelled past a Washington State


                                                                                        –6–
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 7 of 26




                                    1   Police car. For a brief period of time, Plaintiff Linton considered whether he might be able to
                                    2   outrun and make it back to NAS Whidbey Island before the Washington State Patrol officer
                                    3   would be able to catch up to him, and he accelerated. However, after a few moments, Plaintiff
                                    4   Linton reconsidered that idea, pulled over to the side of the highway, and voluntarily allowed the
                                    5   state trooper to catch up to him. He was then arrested and did not resist in any way.
                                    6          20.     Plaintiff Linton was charged in Washington State, Island County Superior Court,
                                    7   with attempting to evade a police vehicle, a “Class C felony” 1 under section 46.61.024 of the
                                    8   Revised Code of Washington (“RCW”), and with driving under the influence, charged as a
                                    9
                                        misdemeanor. He spent seven days in jail.
                                   10
                                               21.     On or about December 29, 1987, Plaintiff Linton entered pleas of guilty to both
                                   11
                                        Count I (Attempting to Evade a Pursuing Police Vehicle, RCW 46.61.024) and Count II (Driving
                                   12
                                        While Intoxicated, RCW 46.61.502). Plaintiff Linton was sentenced to seven days in jail, with
                                   13
                                        credit for all seven days served, as was required to complete community service, pay fines, and
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        successfully complete all other terms of probation. At the time of his sentencing, the
                                   15
                                        Washington State court judge, who was sympathetic to Plaintiff Linton, told him that he would
                                   16
                                        not want to see his military career destroyed over the incident. He told Plaintiff Linton that if he
                                   17
                                        successfully completed all terms of his probation, that the court would reduce the matter to a
                                   18
                                        misdemeanor and have the matter discharged from his records. Plaintiff Linton had no reason to
                                   19
                                        believe that this had not occurred. In fact, in 1988, Plaintiff Linton received a certificate of
                                   20
                                        discharge, showing that he successfully completed his probation, and which included a statement
                                   21
                                        that “the defendant’s civil rights lost by operation of law upon conviction be HEREBY
                                   22
                                        RESTORED.”
                                   23
                                   24          22.     After being discharged from the Navy, Plaintiff Linton moved back to California

                                   25
                                   26
                                        1
                                         The State of Washington classifies three types of felonies, based upon the seriousness of the
                                   27   crime. RCW 9A.020.10. For offenses occurring after July 1, 1984, the maximum sentence for a
                                        Class C felony is confinement in a state correctional institution for a period of five years, or by a
                                   28   fine fixed at $10,000, or both. RCW 9A.020.21(1)(c).


                                                                                        –7–
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 8 of 26




                                    1   in 1988. Since moving back to California, Plaintiff Linton has undergone multiple background
                                    2   checks and fingerprint-based “Live Scan” database queries of law enforcement records, in
                                    3   connection with licensing, none of which revealed the presence of a felony conviction in another
                                    4   state. Plaintiff Linton also reasonably relied upon the statements made by the trial judge in
                                    5   Washington State, in believing that the attempted evading charge had been reduced to a non-
                                    6   prohibiting misdemeanor, and that the restoration of rights upon successful completion of
                                    7   probation entitled him to own firearms legally.
                                    8          23.     Since returning to California permanently, Plaintiff Linton has been and remains a
                                    9
                                        law-abiding citizen, has married, and has raised a family. He has not been arrested, and would
                                   10
                                        not otherwise be prohibited from owning firearms, under state or federal law. In fact, since
                                   11
                                        moving back to California, he legally purchased and owned several firearms, having passed all
                                   12
                                        necessary background checks that cross-referenced state and federal databases.
                                   13
                                               24.     On or about December 26, 2015, Mr. Linton attempted to make a purchase of a
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        handgun. Plaintiff was denied the purchase by the State of California – but not the federal
                                   15
                                        government – and informed by the California DOJ that he was prohibited from taking possession
                                   16
                                        of the handgun due to the existence of a prior felony, and specifically that the disqualifying
                                   17
                                        offense was the Washington State matter dating back to 1987, which he believed had been
                                   18
                                        reduced to a misdemeanor. Nevertheless, based upon the DOJ’s denial of the firearm purchase,
                                   19
                                        Plaintiff Linton hired an attorney in the State of Washington who, on Plaintiff’s behalf, re-
                                   20
                                        opened the criminal proceedings, withdrew the guilty plea, and entered a not-guilty plea, which
                                   21
                                        was entered retroactively.
                                   22
                                               25.     Pursuant to Plaintiff Linton’s efforts, on March 21, 2016, the Superior Court of
                                   23
                                   24   the State of Washington, Island County, on Plaintiff’s motion, issued its final Order on Motion

                                   25   Re: Vacating Record of Felony Conviction, a copy of which is attached as Exhibit A, in which

                                   26   the court specifically found that the offense for which plaintiff Linton was convicted was not a

                                   27   violent offense under Washington State law. Accordingly, the Superior Court granted the

                                   28   motion to vacate conviction records related to the underlying offense, set aside the guilty plea,


                                                                                       –8–
                                              Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 9 of 26




                                    1   and released plaintiff from all penalties and disabilities resulting from the offense. (Exhibit A, p.
                                    2   2.)
                                    3          26.     On April 18, 2016, the Superior Court of the State of Washington, Island County,
                                    4   further issued, upon Plaintiff’s petition, an Order Restoring Right to Possess Firearms pursuant
                                    5   to Revised Code of Washington (RCW) 9.41.040(4). A copy of this order is attached as Exhibit
                                    6   B. As part of that petition, and order, the court found that Plaintiff Linton was qualified,
                                    7   pursuant to RCW 9.41.040(4), to have the right to possess firearms restored to him, and
                                    8   accordingly, ordered “that Petitioner Chad Linton’s civil rights and right to possess firearms are
                                    9
                                        FULLY RESTORED pursuant to RCW 9.41.040(4).” (Id.) The court further ordered the
                                   10
                                        Washington State Patrol to transmit a copy of its Order to the Federal Bureau of Investigation.
                                   11
                                               27.     In addition, in order to determine whether he was prohibited from owing or
                                   12
                                        purchasing firearms under the State of California’s and Defendant DOJ’s laws, policies,
                                   13
                                        practices, and customs, on or about October 25, 2016, Plaintiff Linton voluntarily underwent a
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        Personal Firearms Eligibility Check (“PFEC”) pursuant to Cal. Pen. Code § 30105(a) to confirm
                                   15
                                        his eligibility to purchase and/or possess a firearm. Based upon this check, the California DOJ’s
                                   16
                                        Bureau of Firearms informed him that Plaintiff was eligible both to possess and purchase
                                   17
                                        firearms, based upon a search of California’s records. The PFEC form indicated, however, that
                                   18
                                        the actual purchase of a firearm would involve the search of a federal database by the DOJ. A
                                   19
                                        copy of Plaintiff Linton’s PFEC results, dated October 25, 2016, is attached hereto as Exhibit C.
                                   20
                                               28.     Based upon the court orders from the State of Washington, and the PFEC results,
                                   21
                                        on October 30, 2018, Plaintiff Linton attempted to purchase a rifle that was, and is, legal for a
                                   22
                                        person to own and possess in California. Plaintiff Linton was once again denied his right to
                                   23
                                   24   purchase the rifle. On or about November 7, 2016, the California DOJ informed Plaintiff Linton

                                   25   that he was ineligible to purchase or possess firearms pursuant to its review of state and/or

                                   26   federal records which purported to show that plaintiff was a “Felon: Any person who has been

                                   27   convicted of a felony under the laws of the United States, of the State of California, or of any

                                   28   other state, government, or country.” A true and correct copy of the DOJ’s letter denying


                                                                                        –9–
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 10 of 26




                                    1   Plaintiff Linton the right to purchase a firearm is attached hereto as Exhibit D. However, the
                                    2   only felony conviction Plaintiff Linton had ever suffered was the Washington State conviction,
                                    3   which by that time had already been set aside, vacated, and for which his firearms rights
                                    4   specifically had been restored to him by the Washington court. (Exhibits A and B.)
                                    5          29.     After this firearm denial, Plaintiff Linton requested and underwent a “Live Scan”
                                    6   fingerprint-based background check request with the DOJ directly. On or about November 10,
                                    7   2016, the results of that Live Scan were returned to him and showed the presence of no felony
                                    8   convictions.
                                    9
                                               30.     In an effort to remedy the conflicts and access his rights, on or about February 2,
                                   10
                                        2017, Plaintiff Linton, through his attorney, Adam Richards, wrote the DOJ to contest its
                                   11
                                        determination regarding his status as a prohibited person. In furtherance of this claim of
                                   12
                                        inaccuracy and/or incompleteness, Plaintiff’s counsel provided the DOJ with the Washington
                                   13
                                        Court’s Order vacating Plaintiff’s felony conviction (Exhibit A), as well as the Order restoring
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        his firearm rights (Exhibit B). A copy of Plaintiff Linton’s counsel’s letter to the DOJ dated
                                   15
                                        February 2, 2017, is attached hereto as Exhibit E. The DOJ did not respond to this request and
                                   16
                                        communication, at all.
                                   17
                                               31.     Plaintiff’s counsel Richards made a second request to the DOJ to correct Plaintiff
                                   18
                                        Linton’s record, on November 11, 2017. On or about January 30, 2018, in apparent response to
                                   19
                                        attorney Richards’s letter, the DOJ sent a letter to Plaintiff Linton directly, stating that “the entry
                                   20
                                        in question cannot be found on your California criminal history record, therefore, no further
                                   21
                                        investigation is required.” A copy of the California DOJ’s letter to Plaintiff Linton dated January
                                   22
                                        30, 2018, is attached as Exhibit F. In addition, on about March 6, 2018, the DOJ sent Plaintiff
                                   23
                                   24   Linton an additional record stating that “as of the date of this letter, your fingerprints did not

                                   25   identify any criminal history maintained by the Bureau of Criminal Information and Analysis.”

                                   26   A copy of the DOJ’s letter dated March 6, 2018, is attached as Exhibit G.

                                   27          32.     Based upon the letters from the DOJ (Exhibits F and G) which appeared to be

                                   28   responsive to his attorney’s letters, on March 20, 2018, Plaintiff Linton reasonably believed that


                                                                                        – 10 –
                                            Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 11 of 26




                                    1   the confusion had been cleared up, that the DOJ’s records had been corrected, and he then
                                    2   attempted to purchase a .357 revolver, for self-defense in the home. But Plaintiff Linton was
                                    3   again denied this purchase by the DOJ. On or about March 27, 2018, the DOJ sent Plaintiff
                                    4   Linton a letter stating that the attempted firearm purchase was denied due to the presence of a
                                    5   prior felony conviction—again, the only possible such matter being the now-vacated Washington
                                    6   matter.
                                    7             33.   On or about April 3, 2018, agents of the California Department of Justice, Bureau
                                    8   of Firearms, operating as a unit of their Armed Prohibited Persons System (APPS) enforcement
                                    9
                                        program, came to Plaintiff Linton’s home, and seized several firearms that Plaintiff Linton had
                                   10
                                        acquired and owned throughout the years, including an antique, family-heirloom shotgun that
                                   11
                                        was once owned by his grandfather. All of these firearms were acquired through legal purchases
                                   12
                                        or transfers, through federally-licensed firearm dealers (FFLs), and pursuant to DOJ DROS
                                   13
                                        (“Dealer’s Record of Sale”) background checks. Over the years, Plaintiff Linton had passed
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        many other background checks, and Live Scan fingerprint-based checks in connection with
                                   15
                                        professional licensing, none of which turned up the presence of any felony convictions, and in
                                   16
                                        conjunction with the trial judge’s statements at his sentencing in 1987, Plaintiff had reasonably
                                   17
                                        believed that the matter had been reduced to a misdemeanor and vacated at the time of discharge.
                                   18
                                        At the time of the DOJ’s entry into Plaintiff’s home and seizures, Plaintiff Linton’s wife showed
                                   19
                                        the DOJ agents the Washington State court orders that vacated the felony conviction, and
                                   20
                                        restored Plaintiff his gun rights (Exhibits A and B). On information and belief, the DOJ agents
                                   21
                                        sought approval from Defendant Deputy Attorney General Robert Wilson to return the firearms
                                   22
                                        to Plaintiff, but Defendant Wilson denied this request.
                                   23
                                   24             34.   On information and belief, after the DOJ agents left, there was a continuing

                                   25   debate within the DOJ as to whether Plaintiff Linton maintained prohibited status. On

                                   26   information and belief, one DOJ agent expressed the opinion that the “felony prohibition has

                                   27   been removed for the following subject,” and that they “believe he is not prohibited due to the

                                   28   felony being vacated.” Plaintiff Linton was shown a copy of this e-mail that appeared to indicate


                                                                                      – 11 –
                                            Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 12 of 26




                                    1   that the DOJ agents sided with Plaintiff Linton. Nevertheless, they were not permitted to restore
                                    2   to him the firearms that were taken. On information and belief, defendant Wilson, supervising or
                                    3   otherwise instructing the agents, considered the situation, and made the decision not to release
                                    4   the firearms to him.
                                    5          35.     In June 2018, Plaintiff Linton was supplied with the results of the FBI fingerprint
                                    6   search, which showed that the felony conviction from Washington State had been vacated, and
                                    7   that Plaintiff’s firearms rights had been restored to him. In addition, on or about August 16,
                                    8   2018, Plaintiff Linton underwent another PFEC to make sure, and the results once more likewise
                                    9
                                        said that he was “eligible to purchase or possess firearms.”
                                   10
                                               36.     In order to test the DOJ’s response, sometime in September 2018, Plaintiff Linton
                                   11
                                        attempted to make a simple purchase of a .22 rifle from a local, California-licensed FFL. On or
                                   12
                                        about September 7, 2018, the DOJ sent both Plaintiff Linton and the FFL notice that he was
                                   13
                                        “prohibited” from owning firearms and refused to allow release of the .22 rifle to Plaintiff, thus
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        once more denying Plaintiff Linton his fundamental rights.
                                   15
                                               37.     On September 24, 2018, Plaintiff’s counsel, Adam Richards, spoke with
                                   16
                                        Defendant Wilson about this ongoing inability of DOJ to reconcile and correct its records with
                                   17
                                        the (already-provided) records showing that the Washington State felony had been vacated and
                                   18
                                        firearms rights were restored to Plaintiff. Plaintiff’s counsel was surprised to hear Defendant
                                   19
                                        Wilson express the policy that DOJ would continue to consider Plaintiff to be a “prohibited
                                   20
                                        person” and barred from owing or acquiring firearms pursuant to Pen. Code § 29800, as a result
                                   21
                                        of the vacated Washington State conviction (for which Plaintiff’s firearms rights had been
                                   22
                                        restored). Defendant Wilson acknowledged that the DOJ had received, but that it was expressly
                                   23
                                   24   refusing to honor the Washington State Court’s findings that Plaintiff’s felony conviction had

                                   25   been vacated and that Plaintiff’s firearms rights had been restored to him. During this phone

                                   26   call, Defendant Wilson stated that the only remedy that Plaintiff Linton had would be in the form

                                   27   of a pardon from the President of the United States. Defendant Wilson thus expressed the

                                   28   Defendants’ policy that, notwithstanding the restoration of his firearm rights in Washington


                                                                                      – 12 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 13 of 26




                                    1   State, according to the laws and DOJ’s policies, practices, and customs, such order of a court in a
                                    2   different state had no effect whatsoever and would not be honored here. A copy of Plaintiff
                                    3   Linton’s counsel’s December 4, 2018 confirming letter to Defendant Robert D. Wilson is
                                    4   attached as Exhibit H.
                                    5             38.   Defendants did not respond to the request of Plaintiff’s counsel, or reverse their
                                    6   decision, or policy, within the time period requested or otherwise, and Plaintiff Linton is
                                    7   therefore forced to file this action to vindicate his rights.
                                    8
                                    9
                                                                          Plaintiff Paul McKinley Stewart
                                   10
                                                  39.   Plaintiff Paul McKinley Stewart has been a resident of the County of San
                                   11
                                        Bernardino, California, for over 30 years. He was a resident of Riverside County for several
                                   12
                                        years before that.
                                   13
                                                  40.   On June 6, 1976, when Plaintiff Stewart was 18 years old, he succumbed to a
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        crime of opportunity while he was living in the State of Arizona. Seeing an unlocked telephone
                                   15
                                        company truck in a commercial yard, Plaintiff Stewart hopped a fence, reached into the truck,
                                   16
                                        and stole some lineman’s tools. He was seen by someone and reported to the police. When the
                                   17
                                        police went to his residence, Plaintiff Stewart gave up the tools and offered no resistance to his
                                   18
                                        arrest.
                                   19
                                                  41.   On or about August 3, 1976, Plaintiff Stewart was found guilty of a first degree
                                   20
                                        burglary, a felony, in the County of Yuma, Arizona. He was immediately sentenced to three
                                   21
                                        years of probation, and the Court imposed a suspended sentence during the probation period.
                                   22
                                        That court’s sentencing order specifically stated: “If in all respects you obey this order at the end
                                   23
                                   24   of three years, or sooner upon the recommendation of your probation officer the judgment of

                                   25   guilty as well as this order may be vacated ant the case dismissed. This action will restore to you

                                   26   all rights lost by this conviction except that notwithstanding such dismissal the conviction may

                                   27   be considered if you are again convicted of another offense.”

                                   28             42.   On or about October 5, 1978, Plaintiff Stewart successfully completed his


                                                                                         – 13 –
                                            Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 14 of 26




                                    1   probation and believed the matter was dismissed. His belief was further enforced by a statement
                                    2   he had with his probation officer at the time, who told him that the felony conviction had been
                                    3   dismissed due to his successful completion of probation.
                                    4          43.     Since moving to San Bernardino County in or around 1988, Plaintiff Stewart has
                                    5   lived an honest life. He has married, raised a family, and is a father to two grown and successful
                                    6   children. He has remained steadily and gainfully employed.
                                    7          44.     On or about December 28, 2015, Plaintiff Stewart, believing he was not
                                    8   prohibited, attempted to purchase a pistol for self-defense in his home from a local gun dealer.
                                    9
                                        With no reason to believe he was prohibited from doing so, Plaintiff Stweart also attempted to
                                   10
                                        purchase additional firearms while waiting for DOJ’s DROS clearance on the pistol purchase.
                                   11
                                               45.     On or about January 1, 2014, the DOJ sent Plaintiff Stewart a letter regarding the
                                   12
                                        attempted firearm purchase, informing him that his status was still “undetermined” and that the
                                   13
                                        firearm purchase would be delayed. Eventually, Plaintiff Stewart was told he was disqualified
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        from purchasing or possessing any firearms due to the presence of a prior felony conviction.
                                   15
                                               46.     Plaintiff Stewart requested a Live Scan fingerprint-based ba ckground check for a
                                   16
                                        copy of his criminal records. On or about March 28, 2016, Plaintiff Stewart received the results
                                   17
                                        of the FBI criminal records check, which indicated the presence of a conviction in Arizona, but
                                   18
                                        did not indicate whether it was classified as a felony or not. The FBI letter said that the matter
                                   19
                                        was “undetermined” as to whether he was eligible to purchase or possess firearms.
                                   20
                                               47.     On or about May 13, 2016, Plaintiff Stewart filed with the Superior Court of
                                   21
                                        Yuma County, Arizona, an application to restore his civil rights, including his firearm rights, and
                                   22
                                        to set aside his judgment of guilt. On or about August 11, 2016, that Court issued an order
                                   23
                                   24   restoring his firearm rights, and specifically set aside the judgment of guilt. A copy of the

                                   25   Court’s order of August 11, 2016, is attached as Exhibit I.

                                   26          48.     On or about February 2, 2018, the Arizona Department of Public Safety further

                                   27   sent Plaintiff Stewart additional documentation showing that the felony conviction had been set

                                   28   aside and that his records had been so corrected.


                                                                                       – 14 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 15 of 26




                                    1          49.     Following the Arizona Superior Court’s order, and believing the matter would be
                                    2   automatically updated in any background search, on or about February 10, 2018, Plaintiff
                                    3   Stewart attempted to purchase a firearm from a local firearms store in Redlands, California. This
                                    4   firearm purchase was also denied by DOJ.
                                    5          50.     On or about February 27, 2018, the DOJ sent Plaintiff Stewart a letter indicating
                                    6   that his attempt to purchase a firearm had again been denied on the basis of a prior felony
                                    7   conviction. A copy of the DOJ’s letter dated February 27, 2018, is attached as Exhibit J.
                                    8          51.     Subsequently, Plaintiff Stewart had several telephone conversations with the DOJ
                                    9
                                        regarding the firearms denial. He was informed that the Arizona felony conviction disqualified
                                   10
                                        him from exercising his right to purchase or possess firearms, notwithstanding the Arizona
                                   11
                                        Court’s order vacating the felony conviction, and restoring his firearm rights, about which he
                                   12
                                        made the DOJ aware.
                                   13
                                               52.     On information and belief, the same laws and policies, practices, and customs that
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        were used to deny Plaintiff Linton his rights, in the face of valid court orders from other states
                                   15
                                        that specifically (a) set aside, vacated or otherwise dismissed the felony convictions, and (b)
                                   16
                                        restored the subjects’ firearm rights, were determined to be of no application to the purchase of
                                   17
                                        firearms in California, and operated to deny Plaintiff Stewart the same.
                                   18
                                               53.     On information and belief, Defendants, and each of them, are responsible for
                                   19
                                        issuing, implementing, and enforcing the laws, policies, practices, and customs that denied
                                   20
                                        Plaintiff Stewart the right to purchase, possess, and keep a firearm in his home for self-defense.
                                   21
                                   22
                                                                              Plaintiff Kendall Jones
                                   23
                                   24          54.     Plaintiff Kendall Jones has been a resident of the County of Sacramento,

                                   25   California, for over 39 years. At all times while residing in California, plaintiff Jones has been a

                                   26   law-abiding citizen. In fact, plaintiff Jones successfully pursued and finished a career in law

                                   27   enforcement, having worked as a corrections officer for the California Department of

                                   28   Corrections from 1984-2014 before honorably retiring.


                                                                                       – 15 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 16 of 26




                                    1          55.     In 1980, while he was 19 years old, and a resident of the State of Texas, plaintiff
                                    2   Jones was arrested arising from an incident involving the alleged misuse of a credit card. On or
                                    3   about August 22, 1980, Plaintiff Jones was made an offer by the prosecution by which the
                                    4   charges would be set aside and dismissed, following a period of probation, if he were to plead
                                    5   guilty to a single charge of “credit card abuse,” a third degree felony under Texas law and which
                                    6   involved no term of confinement. Plaintiff Jones accepted this deal, pled guilty to the charge as
                                    7   offered, and completed a three-year term of probation under community supervision.
                                    8          56.     Having successfully completed the term of Plaintiff Jones’s community
                                    9
                                        supervision probation, on or about August 22, 1983, the district court for the County of Harris,
                                   10
                                        Texas, permitted Plaintiff Jones to withdraw his plea of guilty, set aside and dismiss the
                                   11
                                        judgment of conviction. A true and correct certified copy of the Texas court’s FULL
                                   12
                                        TERMINATION ORDER OF THE COURT DISMISSING THE CAUSE in Plaintiff Jones’s case is attached
                                   13
                                        hereto as Exhibit K. See, Texas Code of Crim. Procedure art. 42.12 section 20(b) (“If the judge
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        discharges the defendant under this section, the judge may set aside the verdict or permit the
                                   15
                                        defendant to withdraw the defendant's plea, and shall dismiss the accusation, complaint,
                                   16
                                        information or indictment against the defendant, who shall thereafter be released from all
                                   17
                                        penalties and disabilities resulting from the offense or crime of which the defendant has been
                                   18
                                        convicted or to which the defendant has pleaded guilty[]”) (emphasis added). And by operation
                                   19
                                        of this set-aside and dismissal, Plaintiff Jones is eligible to own and possess firearms under
                                   20
                                        federal law. See, 18 U.S.C. § 921(a)(20).
                                   21
                                               57.     Since that time, Plaintiff Jones moved to California and has successfully pursued
                                   22
                                        a career in law enforcement with the State of California. During his career, plaintiff Jones
                                   23
                                   24   necessarily and legally owned and possessed firearms, as a part of his profession, for personal

                                   25   protection, recreation and sport. Currently, Plaintiff Jones is an instructor in the use of force and

                                   26   firearm trainer as his chosen current profession, which necessarily requires him to own and

                                   27   possess firearms and to handle firearms and ammunition.

                                   28          58.     Plaintiff Jones received Peace Officers’ Standards and Training (POST)


                                                                                       – 16 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 17 of 26




                                    1   certification since 1997, and has continued in his new profession as a firearms, self-defense and
                                    2   use of force trainer for peace officers and other citizens. Plaintiff Jones has personally trained
                                    3   thousands of peace officers and private citizens in the proper use of handguns, rifles, shotguns,
                                    4   and less lethal options involving the use of force. Plaintiff Jones has received specialized
                                    5   training with handguns, rifles and shotguns, and has received NRA-training and proficiency as a
                                    6   part of his chosen, post-law enforcement profession.
                                    7          59.     Having successfully held Certificates of Eligibility (“COE”) to own/possess
                                    8   firearms and/or ammunition under Cal. Penal Code § 26710, a necessary requirement to
                                    9
                                        becoming or maintaining status as a certified firearm instructor under current DOJ policy. (See
                                   10
                                        form BOF 037, available at:
                                   11
                                        https://oag.ca.gov/sites/all/files/agweb/pdfs/firearms/forms/bof_037.pdf (“All applicants for
                                   12
                                        Certified Instructor must have a valid Certificate of Eligibility (COE).”)
                                   13
                                               60.     In fact, at the current time, Plaintiff Jones is listed on the DOJ’s website as one of
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        its Certified Instructors eligible to provide training specified by Pen. Code § 31635(b). A true
                                   15
                                        and correct excerpt from the DOJ’s current list of instructors authorized to provide “Comparable
                                   16
                                        Firearm Safety Training” which includes Plaintiff Jones is attached hereto as Exhibit L.
                                   17
                                               61.     Sometime in 2018, Plaintiff Jones submitted his application to the California DOJ
                                   18
                                        for renewal of his COE which he had held without incident since 2010. Sometime in or around
                                   19
                                        February 2018, the DOJ informed Plaintiff Jones that the COE application was being delayed.
                                   20
                                        Plaintiff Jones then initiated a record review request pursuant to Pen. Code § 11126 and 11 Cal.
                                   21
                                        Code Regs. § 4040(b). On or about February 23, 2019, the DOJ Bureau of Firearms informed
                                   22
                                        Plaintiff Jones that according to the Department’s records, he was “not eligible to own, possess
                                   23
                                   24   or have under [his] custody or control any firearm[,]” and denied Plaintiff a Certificate of

                                   25   Eligibility. A true and correct copy of the DOJ’s letter of February 23, 2019 is attached hereto as

                                   26   Exhibit M.

                                   27          62.     On information and belief, the same laws and policies, practices, and customs that

                                   28   were used to deny Plaintiffs Linton and Stewart their rights, in the face of valid court orders from


                                                                                       – 17 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 18 of 26




                                    1   other states that specifically set aside, vacated or otherwise dismissed the felony convictions, and
                                    2   restored the subjects’ firearm rights, were determined to be of no application to the purchase of
                                    3   firearms in California, and operated to deny Plaintiff Jones the same.
                                    4          63.     On information and belief, Defendants, and each of them, are responsible for
                                    5   issuing, implementing, and enforcing the laws, policies, practices, and customs that denied
                                    6   Plaintiff Jones the right to purchase, possess, and keep a firearm in his home for self-defense and
                                    7   for his chosen profession as a law enforcement and civilian firearms trainer.
                                    8          64.     Plaintiff Jones has suffered and is continuing to suffer irreparable injury as a
                                    9
                                        result of the DOJ’s determination, through policies issued and implemented by defendants, that
                                   10
                                        Plaintiff is prohibited from owning, possessing or handling firearms and ammunition. After over
                                   11
                                        thirty years of faithful service in a career in law enforcement, Plaintiff Jones is now unable to
                                   12
                                        pursue his career as a firearms instructor and trainer as a result of the defendants’ policies.
                                   13
                                               65.     Furthermore, Plaintiff Jones reasonably fears arrest and prosecution as a result of
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        defendants’ policies and practices as they pertain to the Department of Justice’s Armed
                                   15
                                        Prohibited Persons (APPS) enforcement program. Armed agents of the California DOJ have
                                   16
                                        been known to show up at the homes of persons of whom the DOJ became aware is on their
                                   17
                                        “list” of allegedly prohibited persons, such as Plaintiff Linton above, to intimidate and coerce
                                   18
                                        such persons into giving up important rights, including the right to keep and bear arms
                                   19
                                        guaranteed by the United States Constitution. Furthermore, the California Department of Justice
                                   20
                                        has been known to retaliate against citizens who exercise their right to petition the courts to
                                   21
                                        restore their firearm rights by sending armed agents to their homes. See, e.g., James v. Granger,
                                   22
                                        E.D. Cal. No. 1:13-cv-00983. Accordingly, both preliminary and permanent injunctive relief is
                                   23
                                   24   appropriate.

                                   25          66.     As to all claims for relief set forth below, all Plaintiffs are seeking relief from all

                                   26   Defendants named herein.

                                   27   //

                                   28   //


                                                                                        – 18 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 19 of 26




                                    1                                        CLAIMS FOR RELIEF
                                    2                       COUNT I: VIOLATION OF U.S. CONST., AMEND. II
                                    3             67.   Plaintiffs incorporate by reference paragraphs 1 through 66 as if fully set forth
                                    4   herein.
                                    5
                                                  68.   The Second Amendment to the United States Constitution states, in pertinent part,
                                    6
                                        that “the right of the people to keep and bear arms, shall not be infringed.” The Second
                                    7
                                        Amendment further “elevates above all other interests the right of law-abiding, responsible
                                    8
                                        citizens to use arms in defense of hearth and home.” District of Columbia v. Heller, 554 U.S.
                                    9
                                        570, 635 (2008).
                                   10
                                                  69.   As the Court subsequently held in McDonald v. City of Chicago, 561 U.S. 742,
                                   11
                                        130 S.Ct. 3020 (2010): “it is clear that the Framers and ratifiers of the Fourteenth Amendment
                                   12
                                        counted the right to keep and bear arms among those fundamental rights necessary to our system
                                   13
SEILER EPSTEIN LLP




                                        of ordered liberty.” 130 S.Ct. at 3043 (emphasis added).
                                   14
                Attorneys at Law




                                                  70.   Individual Plaintiffs are now responsible, law-abiding citizens with no history of
                                   15
                                        violent behavior or conduct that would suggest that they pose any elevated threat or danger to
                                   16
                                        others. The felony convictions that they were charged with, and found guilty of, were punishable
                                   17
                                        by imprisonment, or by probation. Neither of the Individual Plaintiffs were sentenced to a term
                                   18
                                   19   in prison, and all Individual Plaintiffs successfully completed the terms of their probation.

                                   20             71.   Individual Plaintiffs, now permanent residents of California, desire and intend to

                                   21   purchase, possess, and keep firearms for self-defense, and for the defense of their families,

                                   22   primarily self-defense within their homes. However, Individual Plaintiffs are prevented from

                                   23   purchasing, inheriting, obtaining and keeping firearms, for lawful purposes, on account of the

                                   24   laws of the State of California and Defendants’ policies, practices, and customs described herein,

                                   25   that are being applied to them.

                                   26             72.   Defendants’ policies that have been adopted, and are being enforced, which
                                   27   operate to deny these plaintiffs, and others similarly-situated to them, the ability or right to
                                   28   purchase, possess, and keep firearms within their home, and which are based upon the imposition


                                                                                        – 19 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 20 of 26




                                    1   of non-violent felony convictions occurring in other states, notwithstanding that (a) those prior
                                    2   felony convictions were vacated, set aside, or were otherwise adjudged to have been exonerated
                                    3   by courts of those state, and (b) those other states specifically adjudged plaintiffs to be permitted
                                    4   a restoration of their firearm rights.
                                    5           73.     The crimes for which the Individual Plaintiffs had been convicted are all more
                                    6   than ten (10) years old, were for non-violent, lesser-classified felonies, and did not involve the
                                    7   use of force. The sentences imposed upon the plaintiffs were minor, and their convictions were
                                    8   eventually adjudged to have been vacated, expunged, or set aside under the laws of those states
                                    9
                                        by a court of competent jurisdiction. Notwithstanding the non-violent nature of those
                                   10
                                        convictions, and the subsequent restoration of plaintiffs’ rights, the laws and Defendants’
                                   11
                                        policies, practices, and customs described herein, as applied to Individual Plaintiffs, amount to a
                                   12
                                        total and permanent deprivation of their fundamental, individual right to keep and bear arms and
                                   13
                                        ammunition, as guaranteed by the Second Amendment, and are therefore an infringement upon
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        those rights. The circumstances surrounding the Individual Plaintiffs’ convictions are therefore
                                   15
                                        and should be distinguishable from those persons that have been historically excluded from the
                                   16
                                        right to keep and bear arms.
                                   17
                                                74.     The State of California’s laws and Defendants’ policies cannot be justified, and
                                   18
                                        therefore fail to satisfy any level or mode of scrutiny at all, let alone the heightened scrutiny that
                                   19
                                        is required to deprive individuals of such fundamental rights, as established by the Supreme
                                   20
                                        Court in Heller, 554 U.S. at 628, n. 27. The challenged laws and policies unquestionably burden
                                   21
                                        conduct and activity protected by the Second Amendment, as they result in a complete
                                   22
                                        prohibition of firearm possession, for any and all purposes, including self-defense within the
                                   23
                                   24   home. This burden is severe because it completely eviscerates the right, or a core exercise of the

                                   25   right, with no actual means to restore those rights, absent – according to Defendants – a

                                   26   presidential pardon.

                                   27           75.     Defendants’ policy of permanently depriving Individual Plaintiffs the right to

                                   28   keep and bear arms, under such circumstances, violates the Second Amendment. To the extent


                                                                                        – 20 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 21 of 26




                                    1   that Cal. Pen. Code §§ 29800 (prohibiting possession of a firearm by a felon) and 30305
                                    2   (prohibiting possession of ammunition by a felon) is applied to Individual Plaintiffs, and other
                                    3   members of the Organizational Plaintiffs and similarly-situated members of the public, it is
                                    4   unconstitutional.
                                    5             WHEREFORE, Plaintiffs seek declaratory and injunctive relief as set forth below.
                                    6
                                    7                       COUNT II: VIOLATION OF U.S. CONST., Art . IV § 1
                                    8                                  Full Faith and Credit Clause

                                    9             76.    Plaintiffs incorporate by reference paragraphs 1 through 75 as if fully set forth
                                   10   herein.
                                   11             77.    Article IV, section 1 of the United States Constitution provides that “Full Faith
                                   12   and Credit shall be given in each State to the public Acts, Records, and judicial Proceedings of
                                   13   every other State.” “That Clause requires each State to recognize and give effect to valid
SEILER EPSTEIN LLP




                                   14   judgments rendered by the courts of its sister States.” V.L. v. E.L., 136 S. Ct. 1017, 1020 (2016).
                Attorneys at Law




                                   15   The purpose of this Clause is “to alter the status of the several states as independent foreign
                                   16   sovereignties, each free to ignore obligations created under the laws or by the judicial
                                   17   proceedings of the others, and to make them integral parts of a single nation.” Id. (citing
                                   18
                                        Milwaukee County v. M.E. White Co., 296 U.S. 268, 277, 56 S.Ct. 229 (1935)).
                                   19
                                                  78.    The Full Faith and Credit Clause, and its enabling statute (28 U.S.C. § 1738)
                                   20
                                        create a rule of preclusive effect of final, binding adjudications from one state court in another
                                   21
                                        court. “A final judgment in one State, if rendered by a court with adjudicatory authority over the
                                   22
                                        subject matter and persons governed by the judgment, qualifies for recognition throughout the
                                   23
                                        land.” Baker by Thomas v. General Motors Corp., 522 U.S. 222, 233, 118 S.Ct. 657, 664 (1998)
                                   24
                                                  79.    Moreover, there is no “roving public policy exception” to the full faith and credit
                                   25
                                        due judgments, and the Full Faith and Credit Clause orders submission, even to the hostile
                                   26
                                        policies reflected in the judgment of another state. Baker, 522 U.S. at 233.
                                   27
                                                  80.    Defendants’ policies, which amount to a refusal to honor the expungements, set-
                                   28


                                                                                        – 21 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 22 of 26




                                    1   aside, and/or vacation of felony convictions in other states, and their refusal to honor the
                                    2   restoration of firearm rights expressly adjudicated by the courts of the other states, and their
                                    3   refusal to restore firearm rights to such individuals, including the Individual Plaintiffs herein,
                                    4   violate the Constitution’s Full Faith and Credit Clause, and its enabling statute, 28 U.S.C. §
                                    5   1738.
                                    6             WHEREFORE, Plaintiffs seek declaratory and injunctive relief as set forth below.
                                    7
                                    8             COUNT III: VIOLATION OF U.S. CONST., Art . IV § 2; Amend. XIV, § 1
                                    9                             Privileges and Immunities Clause
                                                                      (Against All Defendants)
                                   10
                                                  81.    Plaintiffs incorporate by reference paragraphs 1 through 80 as if fully set forth
                                   11
                                        herein.
                                   12
                                                  82.    The State of California honors and permits a process by which persons convicted
                                   13
SEILER EPSTEIN LLP




                                        of certain, less serious felony offenses within this state may have their firearms rights reinstated.
                                   14
                Attorneys at Law




                                   15   Specifically, this process generally allows certain persons convicted of qualifying offenses,

                                   16   namely, certain “wobbler” offenses [i.e., offenses that can be charged either as a felony or a

                                   17   misdemeanor] that did not involve the use of a dangerous weapon, or for which the person was

                                   18   not sentenced to a term in state prison, to apply for reduction of a felony “wobbler” to a

                                   19   misdemeanor, pursuant to Cal. Penal Code § 17(b). Furthermore, under such circumstances, a

                                   20   person convicted of a felony in California may also seek and obtain expungement of a criminal

                                   21   record under Pen. Code § 1203.4. An application for a reduction of a felony conviction to a
                                   22   misdemeanor may be made and granted at any time, even after the sentence was served or
                                   23   probation completed.
                                   24             83.    By virtue of a post-conviction reduction of a felony to a misdemeanor utilizing
                                   25   Pen. Code § 17(b), many if not most felony offenses so reduced may also result in a restoration
                                   26   of civil rights, including the right to possess and obtain firearms by those previously convicted in
                                   27   California courts and prohibited from purchasing or possessing firearms.
                                   28             84.    Defendants’ policies, practices, and customs are to honor the reduction of certain


                                                                                        – 22 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 23 of 26




                                    1   qualifying offenses committed in California, where a reduction to a misdemeanor has been
                                    2   adjudged by a Superior Court within this state, pursuant to Pen. Code § 17(b). Under such
                                    3   circumstances, the California Department of Justice, and its Bureau of Firearms, which
                                    4   administers firearm purchase and transfer applications within this State, will not prevent a person
                                    5   previously convicted of a felony wobbler from obtaining and keeping firearms for lawful
                                    6   purposes, including self-defense, if such offense is reduced to a misdemeanor, post-conviction,
                                    7   pursuant to Pen. Code § 17(b), and if the offense otherwise qualifies. Otherwise, a person
                                    8   convicted of a felony in any jurisdiction cannot own, purchase, receive, or have in his or her
                                    9
                                        possession, custody or control any firearm. Pen. Code § 29800.
                                   10
                                               85.     However, the State of California will only honor the reduction of these qualifying
                                   11
                                        felony convictions utilizing the statutes and the process described above. As shown throughout
                                   12
                                        this complaint, California refuses to honor the comparable process utilized by other states,
                                   13
                                        including the States of Washington, Arizona, and Texas, shown above, even where the courts of
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        those jurisdictions expressly have set aside the felony convictions and have restored, by order of
                                   15
                                        the court or by operation of law, firearms rights to such persons who have successfully
                                   16
                                        completed their terms of probation. Accordingly, Defendants’ refusal to honor the set-aside or
                                   17
                                        vacation of those felony convictions, and/or restoration of firearm rights, by courts of those other
                                   18
                                        states, amounts to unlawful discrimination, favoring California’s citizens, since persons
                                   19
                                        convicted of felonies in other states, in essence, have no actual means to seek judicial restoration
                                   20
                                        of their firearms rights here, or otherwise comparable to the process of reduction under those
                                   21
                                        mechanisms (including Pen. Code § 17(b)) described above.
                                   22
                                               86.     Article IV, section 2, clause 1 of the United States Constitution requires that
                                   23
                                   24   “[t]he Citizens of each State shall be entitled to all Privileges and Immunities of Citizens in the

                                   25   several States.” The purpose of this Clause is to prevent a state from treating a citizen of another

                                   26   state as an alien, or discriminating against him or her in favor of its own citizens. “The primary

                                   27   purpose of this clause, like the clauses between which it is located—those relating to full faith

                                   28   and credit and to interstate extradition of fugitives from justice—was to help fuse into one


                                                                                       – 23 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 24 of 26




                                    1   Nation a collection of independent, sovereign States. It was designed to insure to a citizen of
                                    2   State A who ventures into State B the same privileges which the citizens of State B enjoy.”
                                    3   Toomer v. Witsell, 334 U.S. 385, 395, 68 S.Ct. 1156, 1162 (1948).
                                    4          87.     Furthermore, the Privileges and Immunities Clause provides important protections
                                    5   for non-residents who enter the state to obtain employment, or for any other purposes, including
                                    6   the right to travel and become a permanent resident of the state. Saenz v. Roe, 526 U.S. 489,
                                    7   502, 119 S.Ct. 1518, 1526 (1999). The right to travel is further protected by the opening words
                                    8   of the Fourteenth Amendment to the United States Constitution, which states: “All persons born
                                    9
                                        or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the
                                   10
                                        United States and of the State wherein they reside. No State shall make or enforce any law which
                                   11
                                        shall abridge the privileges or immunities of citizens of the United States[.]” Id.
                                   12
                                               88.     The laws of the State of California, and the policies, practices, and customs of the
                                   13
                                        California Department of Justice, as issued, implemented, and enforced by Defendants, and each
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        of them, which refuse to recognize that felony convictions have been vacated or set aside by
                                   15
                                        courts in other states, and ignore the express findings of those states’ courts that have restored a
                                   16
                                        person’s firearm rights, discriminates against citizens from the other states of the Union, and in
                                   17
                                        favor of California residents, by denying those persons, including the Individual Plaintiffs herein
                                   18
                                        and those similarly-situated to them, any means of judicial recourse to obtain felony
                                   19
                                        expungements and to seek a restoration of their firearm rights, even though such a path is
                                   20
                                        available to persons convicted of similar, less serious, and qualifying felonies within this state.
                                   21
                                        Accordingly, these policies of Defendants, and each of them, violates the constitutional rights of
                                   22
                                        those persons convicted outside of California, now residing here, including the Individual
                                   23
                                   24   Plaintiffs as these policies are applied to them.

                                   25          WHEREFORE, Plaintiffs seek declaratory and injunctive relief as set forth below.

                                   26   //

                                   27   //

                                   28   //


                                                                                        – 24 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 25 of 26




                                    1                                        PRAYER FOR RELIEF
                                    2          WHEREFORE, Plaintiffs request that judgment be entered in their favor and against
                                    3   Defendants, and pray for relief as follows:
                                    4          1.      For declaratory judgment and relief, pursuant to 28 U.S.C. § 2201, that
                                    5   Defendants’ policy of refusing to honor the set-aside and vacation of felony convictions, and
                                    6   restoration of firearm rights by the courts of the other states, is unconstitutional as applied to
                                    7   Individual Plaintiffs and others similarly-situated to them, and violates the Second Amendment,
                                    8   and likewise, that Pen. Code §§ 29800 and 30305, as applied to Individual Plaintiffs and others
                                    9
                                        similarly-situated to them, is unconstitutional;
                                   10
                                               2.      For declaratory judgment and relief, pursuant to 28 U.S.C. § 2201, that
                                   11
                                        Defendants’ policy of refusing to honor the set-aside and vacation of felony convictions, and
                                   12
                                        restoration of firearm rights by the courts of the other states, is unconstitutional as applied to
                                   13
                                        Individual Plaintiffs and others similarly-situated to them, is unconstitutional and violates the
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                        Full Faith and Credit Clause;
                                   15
                                               3.      For declaratory judgment and relief, pursuant to 28 U.S.C. § 2201, that
                                   16
                                        Defendants’ policy of refusing to honor the set-aside and vacation of felony convictions, and
                                   17
                                        restoration of firearm rights by the courts of the other states, is unconstitutional as applied to
                                   18
                                        Individual Plaintiffs and others similarly-situated to them, is unconstitutional and violates the
                                   19
                                        Privileges and Immunities Clause (Art. IV, § 2), and the Privileges or Immunities Clause of the
                                   20
                                        Fourteenth Amendment;
                                   21
                                               4.      For temporary, preliminary and permanent injunctive relief, consistent with
                                   22
                                        declaratory relief sought herein, enjoining Defendants, and their officers, agents and employees,
                                   23
                                   24   from enforcing their laws, policies, practices, and customs of refusing to honor the set-aside and

                                   25   vacation of felony convictions, and restoration of firearm rights by the courts of the other states,

                                   26   insofar as it applies or may apply to any and all plaintiffs or their members, and from otherwise

                                   27   enforcing or administering the Armed Prohibited Persons (APPS) program, or similar

                                   28   enforcement programs, or acting in concert with other law enforcement agencies to enforce or


                                                                                        – 25 –
                                             Case 3:18-cv-07653-JD Document 36 Filed 12/02/19 Page 26 of 26




                                    1   administer similar programs, that would (a) operate to deprive Plaintiffs of fundamental rights
                                    2   guaranteed by the U.S. Constitution and the California Constitution, and (b) operate to retaliate
                                    3   against Plaintiffs for exercising their right to file this action;
                                    4           5.      For costs of suit, including attorneys’ fees and costs under 42 U.S.C. § 1988 and
                                    5   any other applicable law; and
                                    6           6.      For all such relief to which Plaintiffs may be justly entitled, which the Court may
                                    7   deem to be just and proper.
                                    8    Dated: December 2, 2019                          SEILER EPSTEIN LLP
                                    9
                                   10                                                     /s/ George M. Lee
                                                                                          George M. Lee
                                   11
                                   12                                                     Attorneys for Plaintiffs

                                   13
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                          – 26 –
